Title: General Orders, 10 July 1777
From: Washington, George
To: 



Head Quarters, Morristown, July 10th 1777.
Weymouth Andover.


The tents of the whole army are to be struck to morrow morning, at Gun-firing, and packed up, ready for marching, with the utmost speed; the line of march to begin afterwards as soon as possible.
All baggage Waggons (those with tents excepted) are to move this afternoon towards Boone-Town, to a place appointed by Gen: Mifflin: Guards for which are to be supplied in the following manner; Viz.—Each brigade furnishes a Captain, two subalterns and thirty men, and each division a Field Officer, that from Gen: Greene’s to be Colonel Commandant—Women are to march with the baggage. Two days provisions

to be cooked and ready this afternoon—Canteens are to be filled with water, before the march begins, as no soldier will be allowed to quit his rank on that account.
The three picquets, viz., On the Pompton, Chatham & Middlebrook roads, will quit their posts at gun-firing to morrow morning and join their respective corps without delay—All other guards will attend their duty in the several departments where they are placed until relieved, moving with their charges respectively.
After Orders.
Each division (except Lord Stirling’s) is to leave at Morristown a captain, two subalterns, three serjeants, three corporals and fifty privates: And Major General Lord Stirling’s division one subaltern, two Serjeants, two corporals and twenty-five privates—Gen: Greene’s division to furnish one Field Officer to command the whole; which field officer will call early to morrow morning upon the Adjutant General, for the orders of the Commander in Chief.
